Order entered June 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00132-CR

                       COBY DESHAWN NEWSOME, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 292nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F11-33473-V

                                        ORDER
                         Before Justices Bridges, Lang, and Schenck

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE